[Cite as Calhoun v. Miller, 2021-Ohio-1475.]



             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 JEFFERSON COUNTY

                         KASIE CALHOUN, n.k.a. KASIE BECK,

                                                 Relator,

                                                    v.

    JUDGE MICHELLE G. MILLER, FOR COURT OF COMMON PLEAS,
                      JEFFERSON COUNTY

                                               Respondent.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 JE 0013


                                          Writ of Procedendo

                                        BEFORE:
                Carol Ann Robb, Cheryl L. Waite, David A. D’Apolito, Judges.



                                               JUDGMENT:
                                               Writ Granted.



 Atty. Elgine McArdle, McArdle Law Office, 2139 Market Street, Wheeling, West Virginia,
 26003, for Relator

 Judge Michelle G. Miller, Pro-se, 301 Market Street, Third Floor, Steubenville, Ohio
 43952.


                                          Dated: April 7, 2021
                                                                                       –2–


 PER CURIAM.

        {¶1}   Relator Kasie Beck, has filed a complaint for a writ of procedendo seeking
to have this Court compel Respondent Judge Michelle G. Miller, rule on objections she
filed to a magistrate’s decision modifying her parental rights from residential parent to
nonresidential parent. Representing herself, Respondent has filed an answer arguing the
complaint is moot because she issued a decision overruling Relator’s objections and
approved, incorporated, and attached the magistrate’s decision in its entirety. Because
Respondent’s decision on Relator’s objections does not constitute a final, appealable
order, Relator remains without an adequate remedy at law compelling issuance of the
writ.
        {¶2}   The procedural facts of the underlying proceedings giving rise to this action
are not dispute. Relator and Kevin R. Calhoun obtained a dissolution of their marriage in
Respondent’s court. Calhoun v. Calhoun, Jefferson C.P. No. 18DR00151 (June 25,
2018). The decree of dissolution designated Relator residential parent and Calhoun
nonresidential parent of their three children. In April 2019, Calhoun filed a motion for an
ex parte emergency custody order and motion to reallocate parental rights and
responsibilities.   The court designated Calhoun temporary residential parent and a
magistrate for the court proceeded to conduct a hearing on Calhoun’s motion to
reallocate. After hearing evidence, the magistrate issued a decision on September 23,
2019, reallocating parental rights, designating Calhoun residential parent and Relator
nonresidential parent. Relator followed with timely objections.
        {¶3}   Having not received a ruling on her objections for well over five months,
Relator turned to this Court and filed this original action for procedendo. (July 23, 2020
Complaint). Three weeks later, back in the trial court, Respondent issued a decision
which overruled Relator’s objections and approved, incorporated, and attached the
magistrate’s decision in its entirety. Calhoun v. Calhoun, Jefferson C.P. No. 18DR00151
(Aug. 13, 2020). Relator timely appealed the decision to this Court. Calhoun v. Calhoun,
7th Dist. Jefferson No. 20 JE 0014 (Aug. 14, 2021). Respondent followed with the filing
of her answer in this action arguing her August 13, 2020 decision renders Relator’s
complaint moot. (Aug. 19, 2020 Answer of Respondent). Notably, Respondent did not
include the decision with her answer.


Case No. 20 JE 0013
                                                                                         –3–


       {¶4}   In the direct appeal, this Court found Respondent’s August 13, 2020
decision does not constitute a final, appealable order and issued a thirty-day limited
remand with instructions to Respondent to issue a final, appealable order. (Oct. 6, 2020
Judgment Entry). To date, Respondent has not acted upon those instructions.
       {¶5}   “A writ of procedendo is appropriate when a court has either refused to
render a judgment or has unnecessarily delayed proceeding to judgment.” State ex rel.
Weiss v. Hoover, 84 Ohio St.3d 530, 532, 705 N.E.2d 1227 (1999). “To be entitled to a
writ of procedendo, a relator must establish (1) a clear legal right to require the respondent
to proceed, (2) a clear legal duty on the part of the respondent to proceed, and (3) the
lack of an adequate remedy in the ordinary course of the law.” State ex rel. Williams v.
Croce, 153 Ohio St.3d 348, 2018-Ohio-2703, 106 N.E.3d 55 ¶ 6.
       {¶6}   The Rules of Superintendence for the courts of Ohio provide that “[a]ll
motions shall be ruled upon within one hundred twenty days from the date the motion was
filed * * *.” Sup.R. 40(A)(3). The Ohio Supreme Court has held that this rule does not
give rise to an enforceable right in mandamus or procedendo. State ex rel. Culgan v.
Collier, 135 Ohio St.3d 436, 2013-Ohio-1762, 988 N.E.2d 564, ¶ 8.
       {¶7}   However, in Culgan, the Court went to explain how the rule should guide a
court’s consideration of a request to compel a ruling:

              Sup.R. 40(A)(3) imposes on trial courts a duty to rule on motions
       within 120 days. Although the Rules of Superintendence do not provide
       litigants with a right to enforce Sup.R. 40, the rule does guide this court in
       determining whether a trial court has unduly delayed ruling on a motion for
       purposes of ruling on a request for an extraordinary writ. A court that takes
       more than 120 days to rule on a motion risks unduly delaying the case and,
       as here, risks our issuing writs of mandamus and/or procedendo to compel
       a ruling.
              That is not to say that claims in mandamus and/or procedendo
       automatically lie simply because a motion remains pending longer than 120
       days. Other factors may dictate that a trial court take more time to rule on
       a motion. For example, a judge may require longer than 120 days to rule
       on a motion for summary judgment in a complex case. Other factors that


Case No. 20 JE 0013
                                                                                          –4–


       might delay a ruling are the need for further discovery, the possibility of
       settlement, and other motions pending in the case. See State ex rel. Duncan
       v. DeWeese, 5th Dist. No. 2011-CA-67, 2011-Ohio-5194, 2011 WL
       4625370, ¶ 4. This is not an exhaustive list; we cannot anticipate all the
       factors that might allow a court, acting within its proper discretion, to delay
       ruling on a motion past the 120 days commanded by the rule.

Id. at ¶ 11-12.
       {¶8}   Applying the foregoing logic to the matter before it, the Court granted the
relator’s writ of procedendo noting that his motion, which was a motion to terminate
postrelease control, dealt with an uncomplicated issue which had been pending in the
trial court for over a year. The Court also noted that not only did the trial court’s failure to
rule on the motion exceed the 120 days mandated by Sup.R. 40(A)(3), but that a ruling
on the motion would have mooted relator’s mandamus/procedendo action and thus
conserved judicial time and resources.
       {¶9}   Turning to a review of the lower court proceedings in this case, Relator’s
objections (as supplemented and supported with a full transcript) to the magistrate’s
decision were filed on January 31, 2020. By June 1, 2020, 120 days would have elapsed.
The ruling which comprises Respondent’s sole defense to this action—her decision filed
August 13, 2020—arrived 195 days following the objections and 75 days following the
expiration of Sup.R. 40(A)(3)’s 120-day rule.
       {¶10} It should be noted that during this period the Rules of Superintendence were
tolled from March 27, 2020, to July 30, 2020. In re Tolling of Time Requirements Imposed
by Rules Promulgated by Supreme Court & Use of Technology, 158 Ohio St.3d 1447,
2020-Ohio-1166.       However, the tolling order did not apply to situations requiring
immediate attention. Id. Under the unique facts and circumstances of this case involving
a custody dispute between parents of three young children, we conclude it falls within the
category of situations requiring immediate attention. Additionally, one of the primary
reasons behind the tolling order was to reduce in-person hearings. In this instance, the
matter was fully briefed well before the commencement of the tolling period. It did not
require any further hearings and Respondent scheduled none.



Case No. 20 JE 0013
                                                                                     –5–


      {¶11} Lastly, in examining whether Respondent’s delay in ruling on the objections
was undue, we cannot help but point to our October 6, 2020 Judgment Entry in the direct
appeal. In that entry, we illustrated why Respondent’s August 13, 2020 decision did not
constitute a final, appealable order. Attaching a copy of a magistrate’s decision to a
judgment entry does not convert a nonfinal entry into an appealable final order.
Respondent was afforded thirty days to issue a final, appealable order and has yet to do
so. Without a final, appealable order, Relator is left without an adequate remedy at law.
      {¶12} Because the pertinent facts are uncontroverted and from these facts it
appears beyond doubt that Relator is entitled to the requested extraordinary relief, we
grant a peremptory writ of procedendo to compel Respondent to issue a final, appealable
order on Relator’s pending objections. Relator’s ancillary motions in this action are
overruled.
      {¶13}    Writ granted. Final order. Clerk to service notice as provided by the Rules
of Civil Procedure. No costs assessed.



 JUDGE CAROL ANN ROBB

 JUDGE CHERYL L. WAITE

 JUDGE DAVID A. D’APOLITO




Case No. 20 JE 0013